PER CURIAM:
Appellant was convicted under the general conspiracy statute, 18 U.S. C.A. § 371, of a conspiracy to violate 26 U.S.C.A. § 5691, in failing to pay the special tax on retail dealerships in liquor. Appellant predicates his plea for reversal on two grounds. First, he claims that he was entrapped into crime; that the Government agent was too seductive in his urging and passed the point of merely facilitating the criminal designs of the Appellant. However, a careful reading of the transcript shows that the Government agent tested the Appellant in the usual manner of cases of this kind, and did not put him under such extraordinary temptation or inducement as to entrap him. At least the jury was entitled to so conclude. See the opinion of Judge Sibley in United States v. Wray, 8 F.2d 429 (N.D.Ga.1925).
 Second, Appellant claims that there was no evidence of a true conspiracy. We have no quarrel with Appel*146lant’s abstract proposition that if the only co-conspirators were Government agents, the conviction could not stand. The evidence, however, clearly permitted the jury to find that there were co-conspirators other than Government agents.
As with the other case argued jointly, 367 F.2d 144, this day decided, there was no error.
Affirmed.